

116 HR 6679 IH: To amend the CARES Act to authorize the financing of inventory of American manufactured products by financial institutions, and for other purposes.
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6679IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to authorize the financing of inventory of American manufactured products by financial institutions, and for other purposes.1.Authorizing the financing of inventory of American manufactured products by financial institutions(a)In generalTitle II of the Coronavirus Aid, Relief, and Economic Security Act of 2020 (15 U.S.C. 9071 et seq.) is amended—(1)by inserting after section 9071 the following section:9072.Authorizing the financing of inventory of American manufactured products by financial institutions(a)In general(1)Notwithstanding any other provision of law, to preserve American manufacturers and their supply chain, the Secretary of the Treasury shall provide financial assistance that shall exclusively be used for the financing of finished products manufactured in the United States after 21 March 2020 by businesses of—(A)less than 2,000 employees;(B)which financing shall not be in excess of 110 percent of sales of the finished product based off the 12 months of sales prior to 21 March 2020; and(C)which financing of American manufactured products that were produced in response to COVID–19 pursuant to section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 201 et seq.) shall not be counted in the calculation of sales of the finished product in the 12 months of sales prior to 21 March 2020..